DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 7, 19 and 20 are objected to because of the following informalities:  
Claim 2, page 28, line 6, “the generation of multiple error bits” should read as “a generation of multiple error bits”.
Claim 7, page 30, line 4, “the (k+1) sub array blocks” should read as “the (k+1) target sub array blocks”.
Claim 19, page 33, line 5, “the (k+1) sub array blocks” should read as “the (k+1) target sub array blocks”.
Claim 20, page 34, line 5, “the (k+1) sub array blocks” should read as “the (k+1) target sub array blocks”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (U.S. Patent Application Publication No. 2017/0109231 A1), hereinafter referred to as Cha.
A semiconductor memory device (memory system 20), comprising:
a memory cell array (memory cell array 300 within semiconductor memory device 200a) having a plurality of volatile memory cells therein (Paragraph [0062]: “In other example embodiments, each of the plurality of semiconductor memory devices 200 a˜200 n may be a memory device including dynamic memory cells such as a dynamic random access memory (DRAM).”
The Examiner finds the memory cell array 300 being dynamic memory cells such as DRAM as disclosed in Cha teaches the claimed “memory cell array having a plurality of volatile memory cells therein”.), the memory cell array connected to word-lines and bit-lines and divided into a plurality of sub array memory blocks (Paragraph [0079]: “The memory cell array 300 may include first through fourth bank arrays 310˜340. The row decoder 260 may include first through fourth bank row decoders 260 a˜260 d respectively coupled to the first through fourth bank arrays 310˜340, the column decoder 270 may include first through fourth bank column decoders 270 a˜270 d respectively coupled to the first through fourth bank arrays 310˜340, and the sense amplifier unit 285 may include first through fourth bank sense amplifiers 285 a˜285 d respectively coupled to the first through fourth bank arrays 310˜340. Each of the first through fourth bank arrays 310˜340 may include a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL.” 
The Examiner finds the first through fourth bank arrays 310 to 340 having a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL as disclosed in Cha teaches the claimed “memory cell array connected to word-lines and bit-lines and divided into a plurality of sub array memory blocks”. Specifically, the Examiner finds the first through fourth bank arrays 310 to 340 of Cha teaches the claimed “plurality of sub array memory blocks”.);
an error correction circuit (error correction circuit 400) configured to generate parity data from main data using an error correction code (ECC) represented by a generation matrix (Paragraph [0075]: “The error correction circuit 400 may perform an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data and may store the main data MD and the parity data in the memory cell array 300.”
Paragraph [0143]: “FIG. 12 illustrates an example of a generation matrix that is used when the parity generator of FIG. 11 generates the parity data according to example embodiments.”
The Examiner finds the error correction circuit 400 performing an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data from the parity generator as illustrated in FIG. 11 of Cha teaches the claimed “error correction circuit configured to generate parity data from main data using an error correction code (ECC) represented by a generation matrix”.);
an input/output (I/O) gating circuit (input/output (I/O) gating circuit 290) connected between the memory cell array and the error correction circuit; and
a control logic circuit (control logic (or control logic circuit) 210) configured to control the error correction circuit and the I/O gating circuit responsive to a command and address received from an external memory controller (Paragraph [0093]: “The control logic circuit 210 may control operations of the semiconductor memory device 200 a. For example, the control logic circuit 210 may generate control signals for the semiconductor memory device 200 a in order to perform a write operation or a read operation. The control logic circuit 210 may include a command decoder 211 that decodes a command CMD received from the memory controller 100 and a mode register 212 that sets an operation mode of the semiconductor memory device 200 a.”
The Examiner finds the control logic circuit 210  controlling operations of the semiconductor memory device 200 a based on the decoded command CMD received from the , the control logic circuit configured to: (i) store the main data and the parity data in (k+1) target sub array blocks (first memory blocks 311 to 314 of bank array 310) among the sub array blocks (first through fourth bank arrays 310 to 340), and 
However, Cha does not explicitly disclose that the number of first memory blocks 311 to 314 of bank array 310 can be a greater number of memory blocks than those illustrated in Figure 7.
The Examiner finds it would have been obvious to a person having ordinary skill in the art at the time that the invention was filed to have the ellipsis, illustrated in Figure 7, represent three additional first memory banks (hereinafter referred as 312a, 312b and 312c), resulting in a total number of six first memory banks (i.e., 311, 312, 312a, 312b 312c, and 313). The Examiner notes the ellipsis represents an omission of memory blocks from being illustrated and thus, the Examiner finds it would have been obvious for the omitted amount of first memory banks to be any arbitrary number, such as a total of six first memory banks. The Examiner, therefore, finds it would it would have been obvious to one having ordinary skill in the art at the time the application was filed to include additional first memory banks in first bank array 310. This combination is merely a difference of the amount of first memory banks as omitted by the ellipsis of Figure 7 that does no more than perform the same known processes and yield same predictable results as disclosed in Cha.
(ii) control the I/O gating circuit such that a portion of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, where k (four first memory blocks (i.e., 312a, 312b, 312c and 313)) is an even integer greater than two (Paragraph [0075]: “The error correction circuit 400 may perform an error correction code (ECC) 
Paragraph [0121]: “When the engine configuration selection signal ECSS indicates a first engine configuration mode, the error correction circuit 400 may operate as one ECC engine that performs an ECC encoding on 2h-bit write data to generate (h+1)-bit parity data, and performs an ECC decoding on 2h-bit read data and (h+1)-bit read parity data. Here, h may be natural number equal to or greater than two. In some embodiments, h may be 7. Therefore, the main data MD includes 128 bits and the parity data includes 8 bits. The 128 bits of main data MD may be stored in the normal cell array NCA and the 8 bits of parity data may be stored in the redundancy cell array RCA. In one embodiment, the 128-bit main data and the 8-bit parity data may be simultaneously output form the first memory blocks 311˜313 and the second memory block 314 of FIG. 7 in response to a first address.”
The Examiner finds the 128 bits of main data MD stored in the normal cell array NCA (e.g., four first memory blocks (i.e., 312a, 312b, 312c and 313) and the 8 bits of parity data stored in the redundancy cell array RCA (e.g., second memory block 314 as illustrated in Figure 7) within semiconductor memory device 200 a as disclosed in Cha teaches the claimed “control logic circuit configured to: (i) store the main data and the parity data in (k+1) target sub array blocks among the sub array blocks, and (ii) control the I/O gating circuit such that a portion of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, where k is an even integer greater than two.” Specifically, the Examiner finds the four first memory blocks (i.e., 312a, 312b, 312c and 313) teaches the claimed “k is an even integer greater than two”. The Examiner further finds four first memory blocks (i.e., 312a, 312b, 312c and 313) and second memory 314 of first bank array 310 storing both main data MD and parity data as disclosed in Cha teaches the claimed “portion of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, where k is an even integer greater than two.”).
The semiconductor memory device of claim 1, wherein the error correction circuit includes:
a memory (buffer unit 410 within error correction circuit 400 as illustrated in Figure 9) configured to store the ECC;
an ECC encoder (ECC encoding performed by ECC engine 420) connected to the memory, the ECC encoder configured to perform an ECC encoding operation on the main data using the ECC to generate the parity data in a write operation of the semiconductor memory device (Paragraph [0121]:”When the engine configuration selection signal ECSS indicates a first engine configuration mode, the error correction circuit 400 may operate as one ECC engine that performs an ECC encoding on 2h-bit write data to generate (h+1)-bit parity data, and performs an ECC decoding on 2h-bit read data and (h+1)-bit read parity data. Here, h may be natural number equal to or greater than two.”
The Examiner finds the ECC engine performing an ECC encoding on 2h-bit write data to generate (h+1)-bit parity data as disclosed in Cha teaches the claimed “ECC encoder connected to the memory, the ECC encoder configured to perform an ECC encoding operation on the main data using the ECC to generate the parity data in a write operation of the semiconductor memory device.”); and
an ECC decoder (ECC decoding performed by ECC engine 420) connected to the memory, the ECC decoder configured to perform an ECC decoding operation on the main data based on the parity data using the ECC in a read operation of the semiconductor memory device (Paragraph [0121]:”When the engine configuration selection signal ECSS indicates a first engine configuration mode, the error correction circuit 400 may operate as one ECC engine that performs an ECC encoding on 2h-bit write data to generate (h+1)-bit parity data, and performs an ECC decoding on 2h-bit read data and (h+1)-bit read parity data. Here, h may be natural number equal to or greater than two.”
h-bit read data and (h+1)-bit read parity data as disclosed in Cha teaches the claimed “ECC decoder connected to the memory, the ECC decoder configured to perform an ECC decoding operation on the main data based on the parity data using the ECC in a read operation of the semiconductor memory device.”).

Regarding claim 9, Cha discloses: The semiconductor memory device of claim 1, further comprising:
at least one buffer die (Paragraph [0192]: “address (ADDR) buffer (or address register) 6105 for receiving an address from outside and buffering the address.
The Examiner finds the first semiconductor integrated circuit layer 610 (or LA1) including address buffer 6105 teaches the claimed “buffer die”.); and
a plurality of memory dies (LA(k-1) and Lak (or 620)) stacked on the at least one buffer die and conveying data through a plurality of through silicon via (TSV) lines (Paragraph [0191]: “The first through kth semiconductor integrated circuit layers LA1 through LAk may transmit and receive signals therebetween through through-substrate vias (e.g., through-silicon vias) TSVs.”), and;
wherein at least one of the plurality of memory dies includes the memory cell array (Paragraph [0192]: “The memory region 621 may include a plurality of bank arrays in which a plurality of memory cells are arranged as described with reference to FIGS. 3, 7 and 8.”) and the error correction circuit (Paragraph [0194]: “The kth semiconductor integrated circuit layer 620 may include an error correction circuit 622 that performs an ECC encoding on data to be stored in the memory region 621 and performs an ECC decoding on data read from the memory region 621.”).

A memory system (memory system 20), comprising:
a semiconductor memory device (semiconductor memory device 200a); and
a memory controller memory controller 100 configured to control the semiconductor memory device (Paragraph [0093]: “The control logic circuit 210 may include a command decoder 211 that decodes a command CMD received from the memory controller 100 and a mode register 212 that sets an operation mode of the semiconductor memory device 200 a.”);
wherein the semiconductor memory device includes:
a memory cell array (memory cell array 300 within semiconductor memory device 200a) including a plurality of volatile memory cells (Paragraph [0062]: “In other example embodiments, each of the plurality of semiconductor memory devices 200 a˜200 n may be a memory device including dynamic memory cells such as a dynamic random access memory (DRAM).”
The Examiner finds the memory cell array 300 being dynamic memory cells such as DRAM as disclosed in Cha teaches the claimed “memory cell array including a plurality of volatile memory cells”.), which are connected to word-lines and bit-lines and are divided into a plurality of sub array blocks arranged in a first direction and a second direction crossing the first direction (Paragraph [0079]: “The memory cell array 300 may include first through fourth bank arrays 310˜340. The row decoder 260 may include first through fourth bank row decoders 260 a˜260 d respectively coupled to the first through fourth bank arrays 310˜340, the column decoder 270 may include first through fourth bank column decoders 270 a˜270 d respectively coupled to the first through fourth bank arrays 310˜340, and the sense amplifier unit 285 may include first through fourth bank sense amplifiers 285 a˜285 d respectively coupled to the first through fourth bank arrays 310˜340. Each of the first through fourth bank arrays 310˜340 may include a plurality of memory cells MC, 
The Examiner finds the first through fourth bank arrays 310 to 340 having a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL as disclosed in Cha teaches the claimed “connected to word-lines and bit-lines and are divided into a plurality of sub array blocks arranged in a first direction and a second direction crossing the first direction”.);
a first error correction circuit (error correction circuit 400) configured to generate parity data based on main data using a first error correction code (ECC) represented by a first generation matrix (Paragraph [0075]: “The error correction circuit 400 may perform an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data and may store the main data MD and the parity data in the memory cell array 300.”
Paragraph [0143]: “FIG. 12 illustrates an example of a generation matrix that is used when the parity generator of FIG. 11 generates the parity data according to example embodiments.”
The Examiner finds the error correction circuit 400 performing an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data from the parity generator as illustrated in FIG. 11 of Cha teaches the claimed “first error correction circuit configured to generate parity data based on main data using a first error correction code (ECC) represented by a first generation matrix”.);
an input/output (I/O) gating circuit (input/output (I/O) gating circuit 290) connected between the memory cell array and the first error correction circuit; and
a control logic circuit (control logic (or control logic circuit) 210) configured to control the first error correction circuit and the I/O gating circuit based on a command and address from the memory controller (Paragraph [0093]: “The control logic circuit 210 may control operations of the semiconductor memory device 200 a. For example, the control logic a in order to perform a write operation or a read operation. The control logic circuit 210 may include a command decoder 211 that decodes a command CMD received from the memory controller 100 and a mode register 212 that sets an operation mode of the semiconductor memory device 200 a.”
The Examiner finds the control logic circuit 210  controlling operations of the semiconductor memory device 200 a based on the decoded command CMD received from the memory controller 100 as disclosed in Cha teaches the claimed “control logic circuit configured to control the first error correction circuit and the I/O gating circuit based on a command and address from the memory controller”.); and
wherein the control logic circuit is configured to: (i) store the main data and the parity data in (k+1) target sub array blocks (first memory blocks 311 to 314 of bank array 310) in the second direction (Paragraph [0098]: “Referring to FIG. 4A, a memory cell MC may include a resistive element RE connected to a bit line BTL and a word line WL. Such a resistive memory cell having a structure without a selection element may store data by a voltage applied between bit line BL and word line WL.” The Examiner notes voltage is applied to both the bit line BL and word line WL during storage.) among the sub array blocks (first through fourth bank arrays 310 to 340),
However, Cha does not explicitly disclose that the number of first memory blocks 311 to 314 of bank array 310 can be a greater number of memory blocks than those illustrated in Figure 7.
The Examiner finds it would have been obvious to a person having ordinary skill in the art at the time that the invention was filed to have the ellipsis, illustrated in Figure 7, represent three additional first memory banks (hereinafter referred as 312a, 312b and 312c), resulting in a total number of six first memory banks (i.e., 311, 312, 312a, 312b 312c, and 313). The Examiner notes the ellipsis represents an omission of memory blocks from being illustrated and 
and (ii) control the I/O gating circuit such that a portion of the (k+1) target sub array blocks (four first memory blocks (i.e., 312a, 312b, 312c and 313)) store both a portion of the main data and a portion of the parity data, and where k is an even integer greater than two (Paragraph [0075]: “The error correction circuit 400 may perform an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data and may store the main data MD and the parity data in the memory cell array 300.”
Paragraph [0121]: “When the engine configuration selection signal ECSS indicates a first engine configuration mode, the error correction circuit 400 may operate as one ECC engine that performs an ECC encoding on 2h-bit write data to generate (h+1)-bit parity data, and performs an ECC decoding on 2h-bit read data and (h+1)-bit read parity data. Here, h may be natural number equal to or greater than two. In some embodiments, h may be 7. Therefore, the main data MD includes 128 bits and the parity data includes 8 bits. The 128 bits of main data MD may be stored in the normal cell array NCA and the 8 bits of parity data may be stored in the redundancy cell array RCA. In one embodiment, the 128-bit main data and the 8-bit parity data may be simultaneously output form the first memory blocks 311˜313 and the second memory block 314 of FIG. 7 in response to a first address.”
The Examiner finds the 128 bits of main data MD stored in the normal cell array NCA (e.g., four first memory blocks (i.e., 312a, 312b, 312c and 313) and the 8 bits of parity data stored in the redundancy cell array RCA (e.g., second memory block 314 as illustrated in Figure a as disclosed in Cha teaches the claimed “control logic circuit is configured to: (i) store the main data and the parity data in (k+1) target sub array blocks in the second direction among the sub array blocks, and (ii) control the I/O gating circuit such that a portion of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, and where k is an even integer greater than two.” Specifically, the Examiner finds the four first memory blocks (i.e., 312a, 312b, 312c and 313) teaches the claimed “k is an even integer greater than two”. The Examiner further finds four first memory blocks (i.e., 312a, 312b, 312c and 313) and second memory 314 of first bank array 310 storing both main data MD and parity data as disclosed in Cha teaches the claimed “portion of the (k+1) target sub array blocks store both a portion of the main data and a portion of the parity data, and where k is an even integer greater than two.”).

Allowable Subject Matter
Claims 2-7, 10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 11, Cha et al. (U.S. Patent Application Publication No. 2017/0109231 A1) discloses: A semiconductor memory device (memory system 20), comprising:
a memory cell array (memory cell array 300 within semiconductor memory device 200a) having a plurality of volatile memory cells therein (Paragraph [0062]: “In other example embodiments, each of the plurality of semiconductor memory devices 200 a˜200 n may be a memory device including dynamic memory cells such as a dynamic random access memory (DRAM).”
, which are connected to a plurality of word-lines and bit-lines (Paragraph [0079]: “The memory cell array 300 may include first through fourth bank arrays 310˜340. The row decoder 260 may include first through fourth bank row decoders 260 a˜260 d respectively coupled to the first through fourth bank arrays 310˜340, the column decoder 270 may include first through fourth bank column decoders 270 a˜270 d respectively coupled to the first through fourth bank arrays 310˜340, and the sense amplifier unit 285 may include first through fourth bank sense amplifiers 285 a˜285 d respectively coupled to the first through fourth bank arrays 310˜340. Each of the first through fourth bank arrays 310˜340 may include a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL.” 
The Examiner finds the first through fourth bank arrays 310 to 340 having a plurality of memory cells MC, and each of the memory cells MC is coupled to a corresponding word line WL and a corresponding bit line BTL as disclosed in Cha teaches the claimed “plurality of volatile memory cells therein, which are connected to a plurality of word-lines and bit-lines”.);
an error correction circuit (error correction circuit 400) configured to generate parity data based on main data using an error correction code (ECC) represented by a generation matrix (Paragraph [0075]: “The error correction circuit 400 may perform an error correction code (ECC) encoding on the main data MD (e.g., write data) to generate a parity data and may store the main data MD and the parity data in the memory cell array 300.”
Paragraph [0143]: “FIG. 12 illustrates an example of a generation matrix that is used when the parity generator of FIG. 11 generates the parity data according to example embodiments.”
 . . . ;
an input/output (I/O) gating circuit (input/output (I/O) gating circuit 290) connected between the memory cell array and the error correction circuit; and
a control logic circuit (control logic (or control logic circuit) 210) configured to control the error correction circuit based on a command and an address received from an external memory controller (Paragraph [0093]: “The control logic circuit 210 may control operations of the semiconductor memory device 200 a. For example, the control logic circuit 210 may generate control signals for the semiconductor memory device 200 a in order to perform a write operation or a read operation. The control logic circuit 210 may include a command decoder 211 that decodes a command CMD received from the memory controller 100 and a mode register 212 that sets an operation mode of the semiconductor memory device 200 a.”
The Examiner finds the control logic circuit 210 controlling operations of the semiconductor memory device 200 a based on the decoded command CMD received from the memory controller 100 as disclosed in Cha teaches the claimed “control logic circuit configured to control the error correction circuit based on a command and an address received from an external memory controller”.).
However, the Examiner finds Cha does not teach or suggest the claimed “error correction circuit configured to: (i) store the main data and the parity data in a target area of a target page in the memory cell array, which is designated by an address, (ii) interleave the main data and the parity data such that parity bits of the parity data are stored symmetrically with respect to a virtual center line in the target area, and (iii) vary sub data patterns based on a least 
	Claims 12-16 are also allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112